f.-N, • —
                            !Is •
                            i•                      Q                                       04/27/2021
                                         I IJ td 441:il
         IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 21-0005


                                         PR 21-0005                            k LLD
                                                                               APR 2 7 2021
                                                                             Bowen Greenwood
IN RE THE MOTION OF BRIAN B.                                             "-:lerk of Supreme Court
                                                                              qtatc. of IVInntana
OWENS FOR ADMISSION TO THE BAR                                       ORDER
OF THE STATE OF MONTANA




      Brian B. Owens has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Adrninistrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Owens has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Brian B. Owens may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of April, 2021.




                                                             Chief Justic
                                                                      A011P-
                                                                                   IN